United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3975NE
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Ramone Worthy,                          *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: March 10, 1998
                                Filed: March 18, 1998
                                  _____________

Before McMILLIAN and FAGG, Circuit Judges, and BENNETT,* District Judge.
                           _____________

PER CURIAM.

       Ramone Worthy appeals his conviction and sentence for conspiracy to distribute
cocaine and money laundering. Worthy raises several contentions related to the
admissibility of evidence offered by the Government, the Government's failure to prove
a single conspiracy between Worthy and a number of other persons, and the sufficiency
of the evidence to support the jury's verdict. Worthy also contends the district court
improperly calculated the drug quantity attributable to Worthy. After a careful review



      *
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, sitting by designation.
of the record, we reject Worthy's arguments and conclude an opinion by this court
would have no precedential value. We thus affirm Worthy's conviction and sentence
without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-